NUMBER 13-20-00326-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                                   EX PARTE A.G.


                    On appeal from the 357th District Court
                         of Cameron County, Texas.


                              MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
          Memorandum Opinion by Chief Justice Contreras

       By two issues, pro se appellant A.G. contends: (1) the trial court abused its

discretion in denying his petition for expunction of records, and (2) his due process right

to participate in the expunction hearing was violated. We affirm.

                                   I.     BACKGROUND

       On December 10, 2019, A.G. filed a verified petition to expunge records pertaining

to a February 3, 1989 arrest for burglary of a habitation. See TEX. PENAL CODE ANN.

§ 30.02(a)(1). According to A.G.’s petition and its exhibits, on April 26, 1989, the Cameron
County District Attorney’s Office charged A.G. for burglary of a habitation by information

in trial court cause number 89-CR-411-E. On June 19, 1989, the State filed a motion to

dismiss on grounds that A.G. was “convicted in another cause,” which was granted by the

trial court that same day. A.G. asserted that:

       In the instant case sub judice, Petitioner was (1) released on Bond on
       February 8th, 1989, and was never again arrested for this charge; (2) the
       charge has not resulted in a final conviction, and is no longer pending, as it
       was Dismissed on June 19, 1989, by the State’s own Motion to Dismiss;
       and due to Petitioner being convicted in another cause . . . ; (3) there was
       no court-ordered community supervision for said offense; and (4) the
       applicable limitations period has expired, as this is a 30 year old case.
       Hence, Petitioner has met the requirements entitling him to expunction of
       the arrest/cause at bar.

       A.G. also filed a proposed order of expunction, a “Motion for Bench Warrant or in

the Alternative Motion for Hearing by Conference Call,” and a “Motion for Leave of Court

to Proceed In Forma Pauperis,” and a “Declaration of Inability to Pay Costs.” The trial

court granted A.G.’s motion to proceed in forma pauperis but did not rule on A.G.’s

request for a bench warrant or to appear by telephone.

       The Texas Department of Public Safety (DPS) filed an “Original Answer & General

Denial” to A.G.’s petition for expunction. It argued A.G. was “barred from expunging any

records of [his] arrest on February 3, 1989, because the arrest resulted in a final

conviction and court-ordered community supervision and none of the other statutory

requirements for an expunction are met.” In support of its argument, DPS asserted that

A.G. was arrested for the first-degree felony offense of burglary of a habitation and the

misdemeanor offense of unlawful carrying of a weapon. Pursuant to a plea agreement,

A.G. pleaded guilty to burglary of a building, a second-degree felony, and a lesser-


                                             2
included offense, in exchange for dismissing the charge for burglary of a habitation. A.G.

was sentenced to probation for five years. His probation was later revoked, and he was

adjudicated and sentenced to confinement for five years. DPS attached to its answer, and

incorporated by reference, copies of the indictment and dismissal in cause number 89-

CR-411-E (burglary of a habitation charged in concert with two codefendants), copies of

the indictment, order granting probation, and judgment revoking probation in cause

number 89-CR-366-E (burglary of a habitation charged in concert with same two

codefendants), and copies of the complaint, information, and dismissal in cause number

89-CCR-1347 (unlawful carrying of a weapon).

      DPS asserted that A.G. was not entitled to expungement because his arrest

resulted in a final conviction and community supervision and because a “person is not

entitled to have any arrest records arising from a multi-charge arrest expunged when one

or more charges result in a conviction and any dismissed charge results in a final

conviction of any charge arising from the same arrest.” DPS also argued that A.G. failed

to   meet   the   statutory   requirements   for   expunction   because,    under   article

55.01(a)(2)(A)(ii), if an indictment or information is presented, then to be entitled to an

expunction, the petitioner must meet their burden of proving that it was dismissed

(1) because of completion of a veterans’ treatment court program or pretrial intervention

program, (2) because the presentment was made due to an absence of probable cause,

or (3) because it was void. See TEX. CODE CRIM. PROC. ANN. art 55.01(a)(2)(A)(ii). DPS

argued that none of these statutory provisions applied because one charge was reduced

to burglary of a building to which A.G. pleaded guilty. Finally, DPS argued that the trial


                                             3
court lacked equitable power to extend the statute because expunction is a “statutory

privilege.” DPS supported its assertions with additional arguments and citations to

relevant authority.

       A.G. filed a “Rebuttal” to DPS’s pleading. A.G. argued that in State v. T.S.N., 547

S.W.3d 617 (Tex. 2018), the Texas Supreme Court held that article 55.01 is not “entirely

arrest-based or offense-based.” See id. at 623. Thus, A.G. asserted that the offense in

cause number 89-CR-411-E is subject to expunction “because it did not result in a final

conviction; it was dismissed; the charge has not resulted in a final conviction and is no

longer pending; there was no court-ordered community supervision for the offense; and

the applicable limitations period has expired.”

       The Cameron County District Attorney also filed an “Answer and General Denial”

to A.G.’s petition for expunction in which it argued that A.G. and his codefendants

burglarized two homes on February 2, 1989, in a single criminal episode. The district

attorney confirmed that A.G. pleaded guilty to the lesser-included charge of burglary of a

building in cause number 89-CR-366-E as part of a plea agreement that included

dismissal of cause number 89-CR-411-E. The district attorney asserted that because an

expunction is granted with regard to the entire arrest, not each individual charge filed, a

person cannot be entitled to an expunction where he was convicted of a charge arising

out of the arrest. Thus, according to the district attorney, A.G. was not eligible for an

expunction of his records. The district attorney supported its answer and general denial

with copies of the relevant records.

       The trial court held a hearing on A.G.’s petition for expunction on May 7, 2020. The


                                             4
clerk’s record shows that A.G. did not appear at the hearing in person, by phone, or

through attorney representation. The trial court denied A.G.’s petition for expunction on

May 18, 2020. This appeal followed.

                      II.   STANDARD OF REVIEW & APPLICABLE LAW

       We review a trial court’s expunction order under an abuse of discretion standard.

Ex parte Vega, 510 S.W.3d 544, 547 (Tex. App.—Corpus Christi−Edinburg 2016, no pet.);

Heine v. Tex. Dep’t of Pub. Safety, 92 S.W.3d 642, 646 (Tex. App.—Austin 2002, pet.

denied). The trial court commits reversible error if it does not strictly comply with the

statutory procedures for expunction. Ex parte Stiles, 958 S.W.2d 414, 418 (Tex. App.—

Waco 1997, pet. denied); see also Tex. Dep’t of Pub. Safety v. Zuniga, No. 13-09-00611-

CV, 2010 WL 2543935, at *2 (Tex. App.—Corpus Christi−Edinburg Jun. 24, 2010, no

pet.) (mem. op.).

       A person who was arrested for a criminal offense and who meets other statutory

conditions may file a petition for expunction to have all records and files related to that

arrest removed from the State’s records. TEX. CODE CRIM. PROC. ANN. art. 55.01; Vega,

510 S.W.3d at 548. A petitioner who fails to satisfy any of the statutory requirements is

not entitled to expunction as a matter of law. Collin Cnty. Dist. Att’ys Off. v. Fourrier, 453

S.W.3d 536, 539 (Tex. App.—Dallas 2014, no pet.). Thus, a trial court abuses its

discretion if it grants an expunction when the petitioner has not met all statutory

conditions. Vega, 510 S.W.3d at 548. Trial courts possess “no equitable power to permit

expunction where it is not allowed” by statute. Id. at 547.




                                              5
        Article 55.01(a)(2)(A) of the Texas Code of Criminal Procedure governs when a

petitioner has a right to expunction of an arrest due to dismissal of the charge. TEX. CODE

CRIM. PROC. ANN. art. 55.01(a)(2)(A). Article 55.01(a)(2) states that a person who has

been placed under arrest of either a felony or a misdemeanor may have records and files

relating to the arrest expunged if the person proves that (1) the person was released,

(2) the charge, if any, did not result in a final conviction, (3) the charge, if any, is no longer

pending, and (4) there was no court-ordered community supervision under article 42.12

of the Texas Code of Criminal Procedure. Id. Court-ordered community supervision

includes deferred-adjudication community supervision. Tex. Dep’t of Pub. Safety v. Nail,

305 S.W.3d 673, 681 (Tex. App.—Austin 2010, no pet.); Tex. Dep’t of Pub. Safety v.

Butler, 941 S.W.2d 318, 321 (Tex. App.—Corpus Christi−Edinburg 1997, no writ); see

also State v. Knight, 813 S.W.2d 210, 212 (Tex. App.—Houston [14th Dist.] 1991, no writ)

(explaining that the expunction statute is “not intended to allow a person who is arrested,

pleads guilty to an offense, and receives probation after pleading guilty to expunge his

record”).

        The supreme court recently held in Ex parte R.P.G.P. that “subarticles (a)(2) and

(a)(2)(A) of Article 55.01 of the Texas Code of Criminal Procedure are offense-based

provisions with regard to misdemeanors but arrest-based with respect to felonies.”1 623

S.W.3d 313, 325 (Tex. 2021); see also Ex parte L.M.L., No. 13-20-00242-CV, 2021 WL

2371757, at *4 (Tex. App.—Corpus Christi–Edinburg June 10, 2021, no pet. h.) (mem.


         1 As the Texas Supreme Court observes in its opinion, under the prior prevailing view, many

appellate courts, including this Court, had “den[ied] expunction unless the petitioner establishe[d] that
multiple offenses comprising an arrest [were] eligible for expunction.” Ex parte R.P.G.P., 623 S.W.3d 313,
318 n.27 (Tex. 2021).
                                                    6
op.). The supreme court clarified that the “[l]egislature reserved the broad ‘arising out of’

transactional-relatedness standard” language found in subarticle (a)(2)(A) for felonies

alone. R.P.G.P., 623 S.W.3d at 325. Under article 55.01(a)(2)(A), misdemeanor offenses

are eligible for expunction on an individual basis but the same is not true for felony

offenses. See id. at 315. Stated another way, expunction under article 55.01(a)(2) is not

available when the dismissal of a charged felony offense results in a final conviction of a

felony offense arising from the same arrest. Id.; V.E. v. Travis Cnty. Dist. Att’y, 500 S.W.3d

652, 656 (Tex. App.—Austin 2016, no pet.); see also Ex parte De La Garza, No. 13–16–

00522–CV, 2018 WL 1417450, at *2 (Tex. App.—Corpus Christi−Edinburg Mar. 22, 2018,

no pet.) (mem. op.). The trial court may only grant the expunction of a felony arrest if

every felony offense arising from that arrest meets the requirements of article 55.01. S.J.

v. State, 438 S.W.3d 838, 845 (Tex. App.—Fort Worth 2014, no pet.). This includes a

charge that results in deferred adjudication community supervision. Id. at 846.

                                      III.   ANALYSIS

       A.G. asserts that the trial court abused its discretion in denying his petition for

expunction of records and also violated A.G.’s due process right to participate in the

expunction hearing. We address each of these issues in turn.

A.     Expunction

       By his first issue, A.G. contends the trial court abused its discretion when it failed

to correctly construe and interpret article 55.01(a)(2)(B) of the Texas Code of Criminal

Procedure resulting in the denial of his petition for expunction of the records. A.G.

contends that the February 3, 1989 burglary of a habitation charge in cause number 89-


                                              7
CR-411-E should be expunged because it was dismissed, and although the trial court

noted he “was convicted in another case,” “the record is silent as to what the other case

was.” A.G. argues he meets the requirements of the code of criminal procedure because

“the arrest for Burglary of a Habitation at bar was dismissed; Appellant was released; the

charge, if any, did not and has not resulted in a final conviction and is no longer pending;

there was no court-ordered community supervision for the offense; and the applicable

limitations period has expired.” See TEX. CODE CRIM. PROC. ANN. art. 55.01(a)(2)(B). A.G.

further claims that article 55.01(a)(2)(B) is a “distinct and separate alternative that the

legislature allowed for the expunction of records.” A.G. cites no authority for this latter

position.

       A.G. relies on State v. T.S.N. in which the Texas Supreme Court held that the

petitioner was entitled to expunction pursuant to article 55.01(a)(1) because the petitioner

had been acquitted of one of the offenses, even though she pleaded guilty to another of

the offenses. 547 S.W.3d at 621; see TEX. CODE CRIM. PROC. ANN. art. 55.01(a)(1). The

T.S.N. court clarified, however, that “[t]he expunction scheme under subsection (a)(2)

[was] not at issue, and [it] express[ed] no opinion about it.” T.S.N., 547 S.W.3d at 623.

Here, A.G. did not claim he was entitled to expunction pursuant to article 55.01(a)(1)

because he was acquitted or pardoned of the burglary of habitation charge. Instead, A.G.

sought expunction of his records pursuant to article 55.01(a)(2). Thus, our Court’s

analysis pursuant to article 55.01(a)(2) is not implicated by T.S.N., and T.S.N. has no

bearing on our analysis under these facts. See id.

       DPS claims A.G. was convicted of burglary of a building, a lesser-included felony


                                             8
offense arising out of the same transaction as his original burglary of a habitation offense.

DPS argues that A.G.’s burglary of a building offense clearly does not qualify for

expunction under article 55.01(a)(2)(A)(i) or (A)(ii), because it is a felony offense arising

out of the same transaction that disqualifies A.G. for expunction of the original burglary of

a habitation offense even if the statute of limitations period for the higher-level offense

has expired. We agree with DPS. Here, it is clear from the record that A.G. was arrested

pursuant to charges for multiple related offenses as part of a criminal episode, pleaded

guilty to one of those felony charges, and was placed on community supervision; thus, he

is not entitled to expunction of any files and records relating to that episode. See id.; Vega,

510 S.W.3d at 547; S.J., 438 S.W.3d at 846.

       We conclude that A.G. failed to meet the requirements of article 55.01(a)(2)

because the record shows that, although the burglary of habitation charge was dismissed,

A.G. pleaded guilty to the felony charge of burglary of a building, an offense which arose

out of the same criminal transaction, and he received deferred adjudication community

supervision. See R.P.G.P., 623 S.W.3d at 325; Vega, 510 S.W.3d at 547; see also S.J.,

438 S.W.3d at 846 (concluding that the appellant was not entitled to expunction of arrest

records because he received court-ordered community supervision for a charge arising

from the arrest); Tex. Dep’t of Pub. Safety v. J.B.R., 510 S.W.3d 610, 618 (Tex. App.—El

Paso 2016, no pet.) (explaining that the petitioner “was not entitled to expunction under

Article 55.01(a)(2) because he failed to adduce legally sufficient evidence that he did not

serve a term of court-ordered community supervision under Article 42.12 for the Class A

misdemeanor offense of assault”); Tex. Dep’t of Pub. Safety v. Crawford, No. 12-12-


                                              9
00072-CV, 2013 WL 776618, at *2 (Tex. App.—Tyler Feb. 28, 2013, no pet.) (mem. op.)

(explaining that “the public policy of expunctions . . . is . . . to prevent those who have

pleaded guilty and received deferred adjudication community supervision from expunging

the offense”). Thus, A.G.’s arrest records are ineligible for expunction. See Vega, 510

S.W.3d at 547; S.J., 438 S.W.3d at 845; see also Rodriguez v. State, 224 S.W.3d 783,

785 (Tex. App.—Eastland 2007, no pet.) (concluding that the appellant failed to meet the

requirements of expunction under article 55.01(a)(2) because the records showed that

although a theft charge was dismissed, the appellant was convicted of a Class C offense

for issuing a bad check); Ex parte P.D.H., 823 S.W.2d 791, 793 (Tex. App.—Houston

[14th Dist.] 1992, no writ) (“In the instant case, appellee pled guilty and by doing so

admitted that she was not wrongfully arrested.”); De La Garza, 2018 WL 1417450, at *3

(concluding that the expunction petitioner failed to meet the requirements of article

55.01(a)(2) because the record showed that although the petitioner’s assault charge had

been dismissed, as part of his plea agreement with the State, the petitioner was convicted

of a Class C offense for disorderly conduct). Therefore, the trial court did not abuse its

discretion when it denied A.G.’s expunction. See Vega, 510 S.W.3d at 547. We overrule

A.G.’s first issue.

B.     Due Process Right

       By his second issue, A.G. contends that the trial court abused its discretion by

denying A.G.’s “invoked due process right” to participate in the expunction hearing and

give testimony at the hearing whether in person, by telephone conference call, or by some

other effective means. In this regard, A.G. had filed a “Motion for Bench Warrant, or in the


                                            10
Alternative, Motion for Hearing by Conference Call,” requesting that he be allowed to

participate in the “final hearing” on this matter. In contrast, DPS asserts that the “trial court

did not err by failing to conduct a formal hearing since it had all of the information it

need[ed] to resolve the issues raised in A.G.’s petition.”

       We agree with DPS. In short, A.G.’s claims fail as a matter of law. As we have

concluded, A.G. is not entitled to expunction of the records; his appearance at a hearing

would not change this result. Accordingly, we overrule A.G.’s second issue.

                                     IV.     CONCLUSION

       The trial court’s judgment is affirmed.


                                                                   DORI CONTRERAS
                                                                   Chief Justice

Delivered and filed on the
19th day of August, 2021.




                                               11